DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36  is/are rejected under 35 U.S.C. 103 as being unpatentable over Komuro (US 5,949,145) (“Komuro”), in view of Suzumura et al. (US 2016/0064296 A1) (“Suzumura”).
Regarding claim 36, Suzumura teaches at least in figures 1-2
wherein the substrate (100) comprises a plurality of integrated-circuit dies (102) having scribe-line (104) area between immediately-adjacent of the dies (102), 
the overlay alignment mark (110) being formed in the scribe-line area (104).

    PNG
    media_image1.png
    397
    611
    media_image1.png
    Greyscale

Komura teaches at least in figure 3, and Examiner’s annotated figure 3 above:
a first series of continuous first lines (123-127), 
the continuous first lines (123-127) being periodically-horizontally-spaced alonq a first horizontal direction relative to each other (A); 
a second series of continuous second lines (128-132) directly above the first series of the continuous first lines (123-127), 
each of the continuous second lines (128-132) being directly above and covering at least a portion of one of the continuous first lines (123-127) in horizontally-spaced areas of the scribe-line area (C), 
each of the horizontally-spaced areas (D and C) containing multiple of the continuous first lines (123-127), 

an intervening horizontal area (E) between the horizontally- spaced areas (D and C), the continuous second lines (128-132) being absent in the intervening second horizontal area (E),
the horizontally-spaced areas (C, D, E) being spaced from each other (C, D, E) along the first direction (in direction A elements C, D, and E are spaced from each other by F).

It would have been obvious to combine the references for the reasons given below:
It would have been obvious to one of ordinary skill in the art to place the alighment marks of Sezginer in the scribe line, or streets, of Suzumura because one of ordinary skill in the art knows that when the wafer is diced to separate the dies it will be diced in the scribe line. By using the scribe line to for the alignment markers it will allow for one to utilize the die space for only dies, and not the alignment marks. This will allow one to allocate more space manufacture the dies in. This is because since the scribe lines will be removed at the end of the process, the use of them for alignment marks does not take away from the useful part of the wafer (e.g. dies).



Allowable Subject Matter
Claims 1-3, 8-13, 17, 19-20, 23, 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
a first of the second features being connected to a second of the second features through an interconnect extending in the first direction within the first horizontal area.
This limitation is directed to the bend part of 36 in figure 15.

Claims 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, Komura teaches at least in figure 3, and Examiner’s annotated figure 3 above:
wherein the plurality of second features (128-132) is a first plurality (they can be considered a first plurality).
The prior art does not teach: 
further comprising forming a third horizontal area of the substrate that is spaced from the first horizontal area by the second horizontal area, 
wherein the first features comprised by the first series of first features extend across the third horizontal area of the substrate, and 
forminq a second plurality of the second features directly above and covering at least a portion of the individual first features in the third horizontal area.

26 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
forming an interconnect extending along the first direction within the first horizontal area, the interconnect connecting a first of the second features to a second of the second features.

Claim 29 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
an interconnect within the first horizontal area, the interconnect extending along the first direction and connecting a first of the second features to a second of the second features.

Claim 33 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art not teach of the limitations of claim 1 including:
a third series of second features directly above the first series of first features, each of the second features in the third series being directly above and covering at least a portion of one of the first features in a third horizontal area that is spaced from the first horizontal area in the second direction, the second horizontal are .
Response to Arguments
Regarding claim 36,
Applicant's arguments filed January 13, 2021 have been fully considered but they are not persuasive. 
Applicant states that this is allowable because it was part of the allowable subject matter in the last office action. While this is true, the previous claim 21 was allowable for all the limitations cited, and not just one. As can be seen in the analysis above, the prior art continues to teach claim 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822